DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Response to Arguments
Applicant’s remarks filed on 10/20/2021 have been fully considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1, 2, 5, 8 – 14, 16 – 20 are pending in the instant application. 
Claim[s] 3, 4, 6, 7, 15 are cancelled in the instant application. 
Claim[s] 18 – 20 are newly added claim[s], and are addressed in the office action below. 
Claim Rejections - 35 USC § 103
Regarding claims] 1, 2, 5 - 14, 16, 17 that were rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. [US PAT # 7191114] in view of Mahaffey et al. [US PGPUB # 201 1/0047594], further in view of Hirose [US PAT # 7250879], applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1, 2, 5, 8 – 14, 16 – 20 are allowed, but are renumbered as 1 – 15.
Applicant’s remarks and amendments submitted on 10/20/2021 for application number 15166498 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. The record is clear, therefore, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434